Order entered September 9, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00755-CV

                        ROBERT FOUSE, Appellant

                                      V.

 REGIONAL ADJUSTMENT BUREAU, INC. N/K/A RAB, INC., Appellee

              On Appeal from the 471st Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 471-04013-2021

                                   ORDER

      Before the Court is court reporter Denise Carrillo’s September 9, 2021

request for an extension of time to file the reporter’s record. We GRANT the

request and ORDER the record be filed no later than September 20, 2021.


                                           /s/   CRAIG SMITH
                                                 JUSTICE